BARKDULL, Chief Judge
(dissenting).
I respectfully dissent from the majority opinion, and would reverse the final judgment based upon the directed verdict and return the matter to the trial court to accord the plaintiffs a trial.
I believe that, resolving all conflicts in the evidence and giving the plaintiffs in the trial court the benefit of all reasonable inferences therefrom, as we are required to do in determining the propriety of a directed verdict [Guerriero v. Adams, Fla.App. 1966, 190 So.2d 432; Young v. Metropolitan Dade County, Fla.App.1967, 201 So.2d 594; Hurst v. Krinzman, Fla.App. 1970, 237 So.2d 333], the plaintiffs were entitled to submit their case to a jury.